Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 1 of 56

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
FLORIDA

TALLAHASSEE

LR
. Case #: 4/° / (CV ~ J £ A/C
VS.

LEON COUNTY SCHOOL BOARD;

JAMES “ROCKY” HANNA II, as an Individual and

in his official capacity as Superintendent;

T. ALAN COX, as an individual and in his official

capacity as Assistant Superintendent and Section 504 Officer;
KATHLEEN RODGERS, as an individual and in her

official capacity as Assistant Superintendent and Equity Officer

Defendants.

COMPLAINT AND DEMAND FOR DAMAGES

Plaintiff ("LR,") files this complaint against Defendant Leon County School District
(“LCS”). This is an action for damages and other relief arising from past and
ongoing deprivation of rights by defendants under color of law of the constitutional
rights to free speech, to be free from retaliation, due process and privacy, and the

right to be free of discrimination, retaliation and interference under the Americans

ciLep usbatbuRisabilities Act (ADA).
JUL 30°19 PHI2:05
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 2 of 56

THE PARTIES

LR is the mother of K. LR, K and his family reside within the boundaries
of the educational jurisdiction of the Leon County School District and K
is currently enrolled in seventh grade. K has been, since fourth grade, and
continues to be, eligible for special education and related services.

K, while not an official party since he is still a minor, is the individual
whose life has been most affected by LCS’ actions. K is an effusive,
kind, social and bright child. He is also greatly frustrated by academics at
school. K asks often if he can speak to the tribunal or court because he is
concerned about being unfairly portrayed by LCS.

Defendant LEON COUNTY SCHOOL DISTRICT (LCS) is a public
entity organized and existing under the laws of the State of Florida, with
the capacity to be sued. LCS receives federal funds from the United
States Department of Education.

The LCS School Board, as a final policymaking authority under Florida
law, Fla. Stat. § 1001.4 is a liable "municipality" under 42 U.S.C. § 1983
(“Section 1983”).

Defendant Rocky HANNA is a resident and citizen of Leon County. He is

the elected Superintendent of Leon County Schools as a constitutional
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 3 of 56

educational officer under Article IX Section 5 of the Florida Constitution.
The Superintendent is vested by Section 1001.32(3) Florida Statutes with
the responsibility of the administration and management of the schools as
the Secretary and Executive Officer of the district school board as
provided by law. As a local official HANNA acts under the color of law.
Defendant T. Alan COX is a resident and citizen of Leon County and is
an Assistant Superintendent of LCS and former Section 504 Officer and
as a local official acts under the color of law. Kathleen RODGERS is an
Assistant Superintendent and Equity Officer and as a local official acts
under color of law.

Because defendants are local officers within the meaning of the law,
HANNA, COX, and RODGERS are not eligible for qualified immunity
based on their actions and knowledge for purposes of the matters in this
case. Each may be sued in their personal and professional capacities.
LCS, as a public agency, is subject to the provisions of the American with

Disabilities Act (ADA).

JURISDICTION AND VENUE

This is a civil action over which this Court has original jurisdiction. US 42

U.S.C. § 1983 is a vehicle by which parties can obtain remedies in Federal

3
10.

11.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 4 of 56

Court regarding the deprivation of constitutional and federal rights. The
ADA permits claimants to pursue remedies in Federal Court Sec. 42 U.S.C.
§12131.

Venue in this Court is proper under 20 U.S.C. § 1391(b) because the
defendant, LCS, and its associated agents, are located in Leon County,
which is the jurisdiction of this judicial district, and all the events or
omissions that are subject of this complaint occurred within the jurisdiction
of this judicial district.

The amount in controversy exceeds $75,000.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

Plaintiff has satisfied all conditions precedent to the initiation of this
action including but not limited to the timely filing with Division of
Administrative Hearings (DOAH) of an Individuals with Disabilities
Education Act(IDEA) complaint for the denial of Free Appropriate Public
Education (FAPE) on two occasions. For both matters Plaintiff filed a
federal civil action within 90 days of a final order. Additionally, LR has
participated or attempted to utilize LCS’ internal Section 504 hearing

process and FERPA hearing procedures and as otherwise noted in this
12.

13.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 5 of 56

complaint. Currently the matters of FAPE are before the court in separate

actions.

SECTION 1983 FRAMEWORK

42. U.S.C. § 1983 (Section 1983) was enacted as Section 1 of the Civil
Rights Act of 1871 and can be invoked whenever state or local government
officials violate federally guaranteed rights. As a primary means by which
a plaintiff may assert a federal civil rights claim for damages against
schools and school officials, Section 1983 provides remedies for asserting
the rights found in the Constitution. These remedies include money and
punitive damages against individuals. The language of Section 1983 reads:
Every person who, under color of any statute, ordinance,
regulation, custom, or usage, of any State or Territory or the
District of Columbia, subjects, or causes to be subjected, any
citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party
injured in an action at law, suit in equity, or other proper
proceeding for redress...
The phrase “every person” excludes states, but includes state officers
acting in their official capacities and local government units. Monell v.

Department of Soc. Servs. of City of New York, 436 U.S. 658 (1978).

“Under color of any statute, ordinance, regulation, custom or usage”
14.

15.

16.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 6 of 56

requires that a school or school officials exercise power “possessed by
virtue of state law” or that the defendant is “clothed in the authority of
state law.” W. v. Atkins, 487 U.S. 42, 49 (1988).

Section 1983 claims may be invoked for an alleged deprivation of a right,
privilege, or immunity secured by the Constitution and laws such as the
First Amendment right to free speech, the Fourth Amendment Right to
Privacy and the Fourteenth Amendment right to due process.

Municipal liability can attach if final policymakers acquiesce to a
longstanding practice that constitutes a standard operating procedure.
Monell v. New York City Department of Social Services. A municipality
can be held liable on the basis of ratification when a subordinate public
official makes an unconstitutional decision and when that decision is then

adopted by someone who does have final policymaking authority.

AMERICANS WITH DISABILITIES ACT

Under the Americans with Disabilities Act (ADA), a person is qualified as
having a disability if they have a physical or mental impairment that
substantially limits one or more major life activities, or are a person who

has a history or record of such an impairment, or are a person who is
17.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 7 of 56

perceived by others as having such an impairment. (emphasis added).
Americans With Disabilities Act of 1990; 42 U.S.C. § 12102

The ADA prohibits retaliation against any individual who challenges
actions under the law or who engages in advocacy to protect the rights

afforded by the law to a person with a disability. The law states:

(a) Retaliation - No person shall discriminate against any individual
because such individual has opposed any act or practice made unlawful by
this chapter or because such individual made a charge, testified, assisted,
or participated in any manner in an investigation, proceeding, or hearing

under this chapter. (emphasis added)

(b) Interference, coercion, or intimidation - It shall be unlawful to
coerce, intimidate, threaten, or interfere with any individual in the
exercise or enjoyment of, or on account of his or her having exercised or
enjoyed, or on account of his or her having aided or encouraged any other

individual in the exercise or enjoyment of, any right granted or protected

by this chapter. (emphasis added) 42 U.S.C. § 12203
18.

19,

20.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 8 of 56

FACTUAL ALLEGATIONS

I. General Overview

LR, both directly and through actions taken against K, has been denied her
rights through the willful, intentional and malicious actions of LCS
beginning approximately five years ago.

The individual and collective actions undertaken by LCS and its associated
staff and agents shock the conscience.

Because of the relentless attacks on LR, K and the refusal of LCS for

four years to make any good faith attempt to resolve the issues, the

family has effectively been forced to leave the State. LR is a fifth
generation Floridian who was raised and schooled in Leon County and

she is being compelled to leave work and family behind to try and obtain
an education for K and reside in a healthy environment free of

retaliation.
21.

22.

23.

24.

25.

26.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 9 of 56

Il. Initiation of the Conflict

As background, LR first sought an evaluation of K for a learning disability
in September of 2014 while K attended private school. LCS staff dismissed
LR.

LR immediately inquired by email to COX. Shortly thereafter LR received
an unsigned form in the mail regarding the private school meeting which
falsely stated LR did not want an evaluation.

LR enrolled K in public school in January of 2015 and requested an
evaluation in writing under the IDEA for a suspected disability with regard
to written expression.

At the time K had a Section 504 accommodation plan from his previous
public school in California although LCS stated “we’re not California”
when LR inquired about its implementation.

Instead of evaluating K for written expression disorder as the initial
suspected disability LCS predetermined his category and only evaluated
him for another category, autism.

Although LR was the one who requested the evaluation, LCS ignored LR’s
input and previous evaluations of K, which LCS knew was against

statutory procedures.
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 10 of 56

27. LCS had to manipulate score sheets and purposefully utilize an out-of-date
state statute to qualify him as a student in the autism category.

28. LCS then compelled LR to sign paperwork for an autism designation
against her wishes under threats to remove her child from class if she did
not do so.

29. LR also asked if K could keep his less intrusive 504 accommodation plan
and remain as a general education student. LCS said no, if she refused
ESE status, they would also take away his 504 plan.

30. Because LCS’ practice had been to deny services to dyslexic students,
especially those with dysgraphia, a violation of the IDEA in and of itself,
LR was made to feel that LCS simply did not want to educate K.

31. As their anger toward LR grew, LCS used the autism designation to
stigmatize him, undermine his confidence, remove him from educational
opportunities, upset LR and resulted in the family likely seeking other
educational opportunities.

32. While K and his family have a right to a public education, even if the
parents so desired and could afford, K could not, and still cannot, gain
admittance to an appropriate private school because specialty schools that
focus on dyslexic learners do not accept learners with autism. This is

because the needs of the two groups are so vastly different.

10
33.

34.

35.

36.

37.

38.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 11 of 56

LCS Refuses to Fix K’s Program and Instead Falsifies K’s State

Compelled Evaluation

LR complained to the Florida Department of Education (FDE) who ordered
in May 2016 that LCS evaluate K for a writing disability. This angered
LCS and COX especially (see Section IX).

LCS finally undertook the evaluation in January 2017 after much delay and
obstruction.

Once again, LCS worked to ensure K did not qualify as having a learning
disability (SLD). COX did not want to admit the administrative mistake to
the new incoming superintendent. COX was seeking broader
responsibilities under the new Superintendent.

COX ultimately was promoted to supervising all school operations across
the District, not just ESE.

Even though LCS’ own testing placed K at first percentile for spelling
(down from 10" percentile in 2015) and he was writing at preschool level,
LCS refused to identify his dyslexia based learning disability (SLD) and
design a writing program for him.

Cathy Shields, at the time a school speech pathologist for Bucklake

Elementary, was assigned by COX to help conduct the falsified evaluation.

11
39.

40.

Al.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 12 of 56

Shields violated multiple protocols of a standardized test, including making
up a parent interview.

Shields and Bucklake Elementary school psychologist Robert Grandal, also
assigned to the evaluation by COX, then tried to blame a concocted
extreme “social impairment” for his spelling and writing problems, and
skewed testing results to document and deny a SLD qualification.

Shields and Grandal have continuously told K’s teachers that he could
write but just chose not to, which was and is a major impediment to K’s

ability to receiving an education.

IV. LCS Fails to Consider Clinical Psychologist’s Diagnosis and

Recommendations

In May of 2017, after LR sought out and found a local expert, K was
privately tested by a licensed clinical psychologist Jennifer Bickell. Dr.
Bickell stated K “had the most notable learning disability in written
expression that this examiner had ever seen...” and “has been passed on
through multiple years of schooling without receiving a diagnosis.” She
diagnosed him with disorder of written expression, often referred to as
dysgraphia, a type of dyslexia. She noted he was highly social and

interactive.

12
42.

43.

44.

45.

46.

47.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 13 of 56

LR requested a meeting to consider Bickell’s report.

LCS’s notes show that the psychologist’s recommendations and
diagnoses were dismissed out of hand by Grandal and Shields, who were
brought in to run the meeting at the behest of COX. Shields had at this
point been promoted by COX to District ESE Coordinator for
Compliance.

LCS notes show Grandal once again demurred the dyslexia based
category consideration. LCS notes show Grandal blamed both the parent
and K for a lack of performance and intervention data. “He has
engagement issues, not a writing disability,” Grandal stated per LCS
notes, adding that K “knows the rules” but “doesn’t want to do the
work.”

LR was distraught at having to watch her child struggle and fail only to
have Grandal state it was somehow all her child’s own fault due to a
character flaw and not a learning disability.

Dr. Bickell’s report observed that autism was not at all evident in this
child and the LCS evaluation was far from sufficient to make that
determination. But Grandal and Shields, both of whom also personally
know K is not a child with autism, dismissed the psychologist’s report.
As aresult, K continued to fail. LR, even with a firm diagnosis in hand,

was once again blocked from K’s education.

13
V.

48.

49.

50.

51.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 14 of 56

The Wrong Label Results in the Wrong Services and Accommodations

Solidifying the Path to Failure

The wrong label resulted in K becoming functionally illiterate. The wrong
label has caused great emotional distress for the family, and directly for K
because of the way he was treated by LCS ESE staff.

In fourth grade, upon becoming an ESE student, he was subjected to
intrusive, stigmatizing and humiliating actions which did nothing to
address his academic issues. He went backwards in his reading STAR test
after he became an ESE student. He made 5% scores on spelling tests. LCS
gave him toys as their intervention tool, and did not provide academic
intervention. In fact, they took away his writing services after only three
months, after LR filed the FDE complaint.

A careful reading of the LCS “therapy notes” during the first half or so of
sixth grade show that during his intervention sessions K was expected to
complete work either way beyond his capabilities with no assistance or
work in curriculums that did not address his deficiencies. K was clearly
frustrated and discouraged by staff members’ negative and critical
approach to instruction.

Most of the therapy interventions were “small group.” Due to his incorrect

identification K was grouped with students primarily diagnosed with

14
52.

53.

54.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 15 of 56

autism who had significant speech and communications challenges. LCS
records show at one point K’s intervention in sixth grade consisted of
playing Candyland with non-verbal children.

A review of the sixth grade report card shows K failed most of his classes
in the first semester. Once placed in an online curriculum in math, his
engagement in math skyrocketed. Although he earned an A in his final nine
weeks in math, in seventh grade he was removed from the online
curriculum and as a result, failed his math classes again.

By the end of sixth grade K was still at first percentile based on his writing
fluency Curriculum Based Monitoring (CBM) and continued to have a six
year gap.

K’s education plan reflects teacher input that shows he is far from an
unengaged student. He is described in his IEP records as an “active
participant,” in verbal discussions, but unable to write and therefore do the
work he needs to do to earn passing grades. He is also noted to “have
many friends” and despite his academic challenges, makes consistently

good or outstanding citizenship scores.

15

 
VI.

55.

56.

57.

58.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 16 of 56

LCS Still Manipulates Educational Records to Hide Their Actions

As the years went on, LCS continued to attempt to hide KR’s deficiency
and lack of progress by enabling the creation of assessments they know to
be inaccurate.

One example, in seventh grade K’s language arts teacher submitted an
essay written mostly by a peer as a writing fluency sample of K’s and then
scored it at grade level. The administrator, Julie Lawson, recorded that
score on his JEP even though she knew it was falsified data, causing it to
appear on paper that K was a grade level writer.

LR attempted to avail herself of internal LCS procedures to address her
concerns. She requested and participated in a FERPA hearing.

It was clear to the attendees at the FERPA hearing that indeed K’s records
were falsified, but because the hearing officer was an LCS administrative
employee, LCS’ unstated Board practices prevented her from making
findings that would go against the LCS staff. Instead the hearing officer

merely instructed the reader to refer to the original document and did not

16
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 17 of 56

make findings as to whether various information was inaccurate or

misleading.

VIL. LCS Finally Acknowledges a Learning Disability after Four Years,
But Still Does Nothing to Help K

59. In September 2018, four full years after they were first notified about
concems and four years after persistent advocacy by LR, LCS designated
K as having a learning disability (SLD). However, LCS incredulously
made no effort to change or update his program, which clearly was not
working. They wanted to continue to let him fail because the goal was to
get him to leave school, not to educate him.

60. Because of this failure to implement an appropriate program, LR and his
family were forced to provide tutoring and transportation at their own
personal expense for spelling and writing intervention for seventh grade in
lieu of LCS language arts and intervention class.

61. LR could not manage work and K’s tutoring schedule and had to leave her
job. However, not having a job meant the family could no longer afford

the tutoring.

 

' Prior to the hearing, the Principal removed the peer written assessment score after seeing it, however it was only one
of several items listed in the FERPA letter
17
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 18 of 56

VIII. T. Alan Cox, Rocky Hanna and Kathleen Rodgers Retaliate Against

LR; K and LR Both Suffer Consequences

62. LCS administrative leadership have displayed a consistent and malicious
pattern of retaliating against LR whenever she attempts to exercise free
speech, exercise the right to due process or otherwise advocate for K.

63. LCS’ pattern of retaliation dates back to 2015, when an elementary
school principal banned LR from K’s school because LR made a
complaint about K’s school psychological evaluation being left
unsecured during parent orientation night.

64. The principal called LR late in the evening to communicate the ban and
was very harsh toward LR. K witnessed the call.

65. LR, as pro se litigant, has attached a letter regarding this claim (Exhibit
A), which presents the facts of the ban in an email chain depicting the
principal’s actions and intent, along with an explanation by an attorney.”

66. Following the issuance of this letter in February 2016 to COX, who at
the time was the Section 504 officer responsible for handling disability
complaints, LR and K suffered immediate consequences.

67. Within the next week or so K, a fourth grader, was harshly disciplined

for saying an undesired word. He was never informed he was in trouble

 

 

LR asks that this letter by included as part of this pleading in its entirety since it is written by an attorney and LR is
pro se

18
68.

69,

70.

71.

72.

73.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 19 of 56

(or questioned about it at all) and LR was also not informed, a violation
of multiple LCS written Board policies.

COX emailed LR confirming he sent “safety and security” to LR’s
workplace after she unknowingly dropped her son at school when he was
supposed to be suspended for saying the offensive word?.

The presence of “safety and security” staff was witnessed by LR’s
coworkers, causing LR shock, fear and embarrassment.

LR followed up with defendant RODGERS, the Equity Officer, and
asked her to look into the matter.

RODGERS, in an email, told LR K’s punishment was overly severe
because LR didn’t communicate well with the principal, not because of
K’s actions.

RODGERS’ written statement was contrary to Board policies which
have specific requirements and protocols that must be met in order to
warrant a charge of the nature of the one made against K.

LR then again attempted to utilize more internal mechanisms to raise her
concerns. She made numerous requests in writing to COX, the LCS 504
Officer, for a hearing to address the letter and subsequent actions, all of

which were ignored or denied.

 

3 The word was “stripper.”

19
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 20 of 56

74.  LRultimately requested a hearing in writing to the School Board in June

2016, through the School Board attorney, which was also denied.

IX. T. Alan Cox’s Memorializes His Intent to Deny LR’s Rights —

“Shut her down”

75. In May 2016, after repeatedly denying LR’s request for a hearing, COX
sent an email to K’s teachers and administrators criticizing LR and
telling them he would “shut her down” referring to LR.

76. COX’s email depicting his animosity and anger toward LR came mere
days after FDE made its findings of non compliance and right before a

state ordered IEP meeting.

X. Rodgers and Cox Further Efforts to Drive the Family From Public

School

77. After failing to secure a hearing, LR submitted a formal complaint to the
US Department of Education Office of Civil Rights (OCR) in early
August 2016 alleging ADA and 504 violations including retaliation.

78. In August of 2016, after the OCR complaint was filed, COX once again
dismissed LR, this time by rejecting multiple written requests for an IEP

meeting to discuss K’s educational placement at the start of school.
20
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 21 of 56

79. Instead on August 26, 2016 RODGERS instructed the principal to de-
enroll K over LR’s protests, a violation of multiple written LCS Board
policies and state law.

80. COX continued to obstruct and delay an IEP meeting for K until the last
day of September.

81. In October, mindful of statute of limitations, LR was forced as a last
resort to due process under the IDEA and filed a complaint and request
for the first hearing.

82. Later in the Fall COX had his staff take actions to delay K’s enrollment
back into public school for the upcoming the second semester. This
proved an insurmountable challenge for K.

83. Despite COX’s actions to prevent K from re-enrolling second semester
and RODGERS’ previous action of de-enrolling him in the first
semester, COX berated LR in front of others for not “sending her child
to school.”

84. At one point COX’s harsh rebukes during a call she took from him at
work brought her to tears, which was witnessed by her co-workers. COX
told LR, “I will see you in court.”

85. In April 2017 COX once again memorialized his retaliation in writing.
COX sent a letter telling LR that her right to participate in and contribute
to her son’s IEP was denied because she had filed a due process

complaint. Yet at the same time COX had the team hold an IEP meeting
21
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 22 of 56

without LR’s permission or participation. This was done to demonstrate

to LR COX’s absolute power over K’s education.

XI. Obstruction of Due Process - The First IDEA Administrative

Hearing 2017

86. Prior to and during the first Due Process hearing in summer of 2017,
COX oversaw legal preparation, witness coaching, records compilation
and served as corporate representative for the hearing’.

87. During the hearing evidence in the record shows teachers blatantly
perjured themselves regarding the creation of written records. Further,
many of K’s educational records were created or manipulated solely to
support the LCS due process defense, which at this point was
approaching a six figure sum in legal fees, an unusually high amount.

88. One such record that was created was done to attack K directly and
falsely portray him as a disturbed and violent child. This record was
written by a fellow student who has the initials KH.

89. This record was never shared at any meetings or shown to LR until 5

days prior to the hearing even though by this time it was supposedly

 

* This hearing is addressed in related case 4:18-cv-72
22
90.

91.

92.

93.

94.

95.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 23 of 56

almost two years old. The student’s name was not redacted in the
version given to LR and LR knew that this student had apologized to K
in the past for something she had done to hurt him.

It turns out the violent and disturbing words she attributed to K did not
come from him, and that she had written the document at the behest of
school administrators. One of her parents had been in and out of prisons
in Georgia and Florida for years for violent crimes. The words she
attributed to K were similar to a prison scene.

LCS submitted KH’s written document and had it included in the record
as a smear tactic against K even after LR had addressed its questioned
authenticity with the school board attorney. Its inflammatory nature was
so great it would damage K irrevocably and upset LR greatly.

COX testified at the hearing as the corporate representative. He made
misrepresentations under oath in conflict with LCS’ own documentation
regarding decisions made at an IEP meeting.

Additionally COX testified under oath that LR was “crazy.” >

Just prior to the proceedings LCS made a last minute records dump
before the exhibit submission deadline.

LR had requested about a half dozen emails with very specific

parameters, dates and names that would be considered K’s personal

 

5 Cox is sometimes referred to as Dr, Cox due to his PhD in physical education. There is no evidence he has medical
training or authority to make a mental health diagnosis.

23
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 24 of 56

educational records. After a delay attributed to a “server crash” LCS
sent a usb thumb drive with literally thousands of email records, some
dating prior to K’s birth.

96. These email records ranged from retirement party planning to pages of
spam to an audit of personal data on all LCS students who had either an
IEP of EP (gifted) for the year 2010. Data included unredacted
birthdays, student numbers, class schedules, addresses and disability
notations for over 6,000 students.

97. The thumb drive also contained psychological and medical records for
certain students and IEPs, none of which had the names redacted.°®

98. Because of the delay and massive volume of emails, LR was unable to
prepare adequately for the due process hearing.

99. The school board attorney then criticized LR’s ability to represent K in
the due process hearing in a lengthy email that was cc’d to her law
partner. This made LR feel inadequate in her ability to represent K at the
hearing.

100. The school board attorney also repeatedly sent personally insulting
emails to LR that are outside the boundaries of “fierce litigation.” Many
were filled with all caps (shouting). Again LR felt demeaned by these

actions.

 

6 LR suggested Hanna and the School Board, through the school board attorney, notify the individuals affected; they
refused

24
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 25 of 56

101. The school board attorney took advantage of LR’s pro se status by
allowing discovery to proceed even though she knew or should have
known it was not permitted in IDEA hearings.’ She sent interrogatories
in an attempt to gain knowledge of K’s mental health history and use it
against him.

102. Since K has no mental health diagnosis or history, she did not find

anything useful.

XII. HANNA Gets Involved

103. LR reported LCS’ due process transgressions to HANNA in October
2017, including showing him samples of the personal student data.
Shortly after, K was again subjected to an unfounded suspension and
related threatened arrest out of the blue, despite good to excellent
citizenship scores.

104. HANNA also sent LR a hostile and intimidating email on Nov. 27, 2017
chastising her for various things, one of which was “demonizing” his
staff. LR had been careful not to characterize the actions of his staff as

bad or evil, and instead presented documents she collected in a binder

 

7 Letter from Matthew Mears to Robert Cohen, Chief Judge, DOAH, February 8, 2016
25
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 26 of 56

and a letter outlining concerns. It was HANNA’s own mindset that led
him to utilize that language, not LR’s at the time.

105. In the email, HANNA blamed LR for a range of problems including the
fact he authorized “spending tens of thousands of taxpayer dollars trying
to satisfy your requests” when in actuality that money, drawn from the
“general” fund, was paid to the attorneys and legal consultants to fight
LR in the due process hearing. HANNA was placing the blame for LCS’
unreasonable financial actions and the retaliation the family experienced
squarely on LR’s shoulders.

106. HANNA wrote the email fully aware of COX’s actions and motivations,
and instead of stepping in and putting a halt to this behavior, as
evidenced by the email, he joined in COX’s effort to “shut her down’.

107. LR was distraught at HANNA’s email which also stated “Long ago you
made the conscious decision to pursue your efforts through a court of
law.” In fact, LR had yet to purposely file any court cases regarding the
matter (or any other matter) other than the IDEA due process
administrative complaint, and only then when the statute of limitations
was imminent and LR had no other option.

108. It turns out in April 2016, unbeknownst to LR and without her approval
or an attorney-client agreement, a state whistleblower case had been

filed in LR’s name against the previous superintendent and LCS.

26
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 27 of 56

109. The attorney who filed the complaint was HANNA’s attorney and was
supporting him in his election campaign. She filed multiple
whistleblower complaints which helped to paint his opponent as corrupt.

110. Atsome point about a year later LR learned of the case.

111. LR had followed up with this attorney in October 2017 upon the
suspension and threatened arrest that came immediately after her
meeting with HANNA. LR requested the attorney consider adding an
ADA/504 retaliation claim or if too busy, refer her case to another
attorney.

112. Right around and after the time HANNA sent the hostile email to LR, in
December, the attorney instead withdrew LR’s whistleblower case
voluntarily with prejudice without consulting or informing LR that she
had done so.°,?

113. LR suffered emotional distress when she realized she had been used as
an unknowing pawn to assist HANNA in his campaign, but then when it
was convenient, HANNA held the litigation against her. The fact that
the whistleblower case was made to go away in such a highly unusual

fashion and the suspect timing of a voluntary dismissal with prejudice

creates further concerns for LR.

 

® The attorney does not deny filing or dismissing the case without LR’s permission and knowledge per a letter she sent
to the Florida Bar.
° LR found out it was dismissed by looking up the case on the docket after she heard no response from the attorney.

27
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 28 of 56

114. The uncertainty as to whether HANNA worked with his attorney to
remove the case is something by which LR will always be bothered.

115. The attorney never explained her reason to LR.

28
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 29 of 56

XIII. LR Asks for a Reprieve but LCS Increases Pressure to Force K

Out

116. In May 2018, LR submitted a detailed letter to the HR Director about the
ongoing actions of LCS ESE staff, the emotional toll it was taking on her
family, the impact it was having on her work and pleaded for them to
stop.'° When no reply was provided, LR requested the letter be sent to
the Board and included the school board attorney in that request.

117. The letter was still ignored and dismissed. The school board attorney
offered bureaucratic roadblocks as reasons for denial even though Board
policy allowed complaints to be forwarded to the Board.

118. The HR Director stated under oath that she sent the letter to COX to
handle. Martha Fletcher, former ESE Director, stated under oath that the
letter and its concerns were sent to Julie Lawson to address and resolve.
But LR never received any response, and instead the mistreatment
escalated.

119. In August 2018 LR attended a resolution meeting as part of a second due

process case and to plan for seventh grade. LR brought a family friend

 

10 Letter to Mary Nicholson, May 28, 2018
29
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 30 of 56

who happened to be an attorney.'! LR thought bringing a mutually
respected third party might be able to help resolve the issues.

120. LR’s family friend suggested to the school board attorney that regardless
of past issues, the focus should be on the needs of the child and trying to
put together a program to help K moving forward. Yet in response, LCS,
through K’s school administrator for ESE Julie Lawson under the
direction of COX, took an even more aggressive stance to drive K and
LR out of the public school system.

121. COX knew, in his capacity as head of school operations, that multiple
retaliation complaints and grievances had been lodged against Lawson
by individuals associated with the school system. These grievances
included allegations she retaliated against teachers and staff who
advocated for children with IEPs.

122. In September 2018 Lawson began retaliating against LR by defaming
her in front of her child to another teacher referring to LR as “crazy”
while K was sitting in Lawson’s presence.

123. The stress caused by LCS began taking a physical toll on LR who for the
first time since childhood was forced to visit the emergency room after

experiencing symptoms of a stroke.

 

"| LR clearly stated this individual was not acting in a legal capacity and was not LR or K’s lawyer.

30
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 31 of 56

124.

125.

126.

127.

128.

129.

In October 2018 Lawson targeted K, and subjected him to public
humiliation and shaming so severe that he refused to attend school for
two weeks out of fear of Lawson, causing LR to miss work.

Among other things, Lawson falsely depicted K as having mental
problems in front of staff members and others in a public cafeteria while
he was sitting quietly, profoundly embarrassed and ashamed.

Lawson continued to demean K publicly when given the opportunity
even after the principal of the school attempted to intervene at LR’s
request. She sabotaged efforts to move K to an online curriculum for
math and spread lies about his absences.

In April 2019 COX made public comments to a media outlet about this
matter, putting forth mischaracterizations’”,'°,'4 and apparently revealing
LR’s name to the reporter. LR never spoke with this media outlet about
this matter and first found out about the article from a teacher at K’s
school. LR was very upset by COX’s public comments.

The nature COX’s public comments had nothing to do with the well-
being or the quality of education for K, but centered around LCS’
resolve to fight LR and to portray her as a loser.

In May 2019 K’s IEP team decided he needed summer tutoring. When

Cathy Shields, who by now had been promoted by COX to Director of

 

!2 Tallahassee Democrat, April 4, 2019, LCS Denied Proper Disability Services, Retaliated Against Mother
'3 LR has never given COX permission to disclose information about K or his family.
'4 LCS had not been served with the complaint at the time

31
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 32 of 56

ESE for LCS, was made aware, she attempted to block K’s services. She
directed staff to hold an IEP meeting without LR’s knowledge and
participation in an effort to retract what the team had decided.

130. As noted LR ultimately had to leave her job to manage the consequences
of LCS actions and she and her husband have to weigh her health against
K’s education. K still cannot write, he essentially failed seventh grade
and LR still suffers ongoing punishment for advocating. There is no end
in sight. Given the vitriol LCS has for LR, and the refusal to even
consider multiple attempts and avenues of resolution, there is no reason
to believe an amicable resolution in the interest of the child is possible.

XIII. LCS Discriminates Against LR in Violation of the Americans with
Disabilities Act (ADA)

131. Per paragraph 93 COX under oath declared LR had a disability, declaring
her “crazy,” an inartful term that nevertheless implies a mental disability of
some sort which would suggest she is incompetent. While LR does not
have a disability and has never been diagnosed with any type of mental

condition, COX caused her to be perceived as such.

 

132. As stated in paragraph 121 COX later recruited Lawson to retaliate against
LR. Lawson, at the direction of COX, also told various individuals LR was

“crazy.” This reflects a pattern whereby when LR tried to advocate for K,

32

 
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 33 of 56

LCS put forth the false perception that LR had a mental disability so that

her claims would not be taken seriously.

STATEMENT OF CLAIMS — REQUEST FOR DAMAGES AND TRIAL

COUNT 1: CAUSE OF ACTION AGAINST DEFENDANTS JAMES
ROCKY HANNA II, T. ALAN COX, KATHLEEN RODGERS and LEON
COUNTY SCHOOL BOARD FOR DENIAL OF CONSTITUTIONAL
RIGHT TO FREE SPEECH UNDER COLOR OF STATE LAW ARISING
IN VIOLATION OF TITLE 42 UNITED STATES CODE §1983

1.1. Plaintiff realleges paragraphs 1-132 inclusive as if fully set forth herein
verbatim and further alleges

1.2. This is an action for damages against Defendants HANNA, COX and
RODGERS individually and as Superintendent and Assistant Superintendents
of Leon County, Florida School Board and LCS for denial of Plaintiff's
Constitutional Rights under Color of State Law to free speech and to be free of
retaliation arising from LR’s advocacy in violation of Title 42 United States
Code §1983.

1.3. LCS and COX violated LR’s constitutional and federal rights by forcing her

to sign and ratify that her son was autistic in order for him to be allowed to

attend school.

33
1.4.

1.5.

1.6.

1.7.

1.8.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 34 of 56

COX and LCS violated LR’s constitutional and federal rights with malice as
evidenced by his actions to defame her and his declaration that he would “shut
her down” when she exercised her right to advocate for her child.

COX and LCS violated LR’s constitutional and federal rights by engaging in
a pattern of retaliation when LR exercised her right to advocacy for her child
including by defamation, denial of participation, and intentional infliction of
emotional distress. Further, COX undertook efforts to engage his subordinate
LCS staff to participate in these actions.

A reasonable public official in COX’s place, considering his role as Section
504 Officer, and LCS could not have believed that retaliating against LR did
not violate First Amendment law. Therefore COX should not receive qualified
immunity.

RODGERS and LCS violated LR’s constitutional and federal rights to free
speech when she de-enrolled K due as a direct and proximate result of LR’s
filing a complaint with her about K’s treatment and for filing a complaint with
OCR.

A reasonable public official in RODGERS 's place, considering her role as
Equity Officer, and LCS could not have believed that retaliating against LR
did not violate First Amendment law. Therefore Rodgers should not receive

qualified immunity.

34
1.9.

1.10.

1.11.

1.12.

1.13.

1.14.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 35 of 56

HANNA as COX’s supervisor was fully aware of COX’s actions to deny LR’s
rights and retaliate against her, and did nothing to stop those actions.
HANNA, as Superintendent, violated LR’s constitutional and federal rights
by using his authority to send intimidating emails to LR in an effort to stop
her from advocating for her child and in support of COX’s actions.

A reasonable public official in HANNA’s place, in consideration of his role
as Superintendent, chief executive and policy maker of LCS should have
known his actions violated LR’s rights and should not receive qualified
immunity.

As a direct and proximate result of the denial of constitutional rights Plaintiff
LR has suffered physical and emotional injury, anguish, loss of reputation and
humiliation, embarrassment, mental and emotional distress, loss of self-
esteem, harm to personal and business reputation. These damages have
occurred in the past and can reasonably be expected to be incurred in the
future.

It serves the public interest that a citizen be able to exercise their constitutional
rights through the right to file a grievance and protest unfair treatment.

All of the above was known to the LCS municipal board through the school

board attorney.

35
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 36 of 56

COUNT 2: CAUSE OF ACTION AGAINST DEFENDANTS JAMES
ROCKY HANNA II, T. ALAN COX, KATHLEEN RODGERS and LEON
COUNTY SCHOOL BOARD FOR DENIAL OF CONSTITUTIONAL
RIGHT TO DUE PROCESS UNDER COLOR OF STATE LAW ARISING
IN VIOLATION OF TITLE 42 UNITED STATES CODE §1983
2.1 Plaintiffrealleges paragraphs 1-132 inclusive as if fully set forth herein
verbatim and further alleges

2.2 This is an action for damages against Defendants HANNA, COX and
RODGERS individually and as Superintendent and Assistant Superintendents
of Leon County, Florida School Board and LCS for denial of Plaintiffs
Constitutional Rights under Color of State Law to due process arising from
LR’s advocacy in violation of Title 42 United States Code §1983.

2.3 LCS violated LR’s constitutional and federal rights to due process and her
right to participate in her child’s education when it banned LR from her son’s
school because she attempted to report a violation.

2.4 COX and LCS violated LR’s constitutional right to due process by using his
position and authority to obstruct and impede LR’s ability to participate in an
IDEA due process hearing. LCS, through HANNA, were aware of COX’S
actions, and thus complicit in the obstruction.

2.5 COX and LCS violated LR’s constitutional rights by using his authority as

Section 504 officer to deny LR’s due process rights, including a right to make

36
2.6

2.7

2.8

2.9

2.10

2.11

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 37 of 56

a complaint and air grievances at a hearing. LCS was aware of this action
through its school board attorney, and complicit in the denial.

RODGERS and LCS violated LR’s constitutional right to due process by
failing to follow Board policies during her investigation into K’s removal
from school.

RODGERS and LCS violated LR’s constitutional right to due process rights
by de-enrolling K from school with no notice and against policy in direct and
proximate result of LR filing an OCR complaint.

COX and HANNA and LCS violated LR’s Constitutional rights by punishing
LR for bringing a due process claim under the IDEA through joint and
separate acts of intimidation and denial of participation in K’s education.
HANNA, COX and LCS through its school board attorney violated LR’s
constitutional rights by purposely impeding LR’s ability to obtain counsel.

LR restates 1.6, 1.8 and 1.11 and 1.13 for purposes of this count.

As a direct and proximate result of the denial of constitutional rights Plaintiff
LR has suffered emotional distress, physical injury, loss of reputation and
humiliation, embarrassment, mental distress and anguish, loss of self-esteem,
harm to personal and business reputation. These damages have occurred in

the past and can reasonably be expected to be incurred in the future.

37
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 38 of 56

COUNT 3: CAUSE OF ACTION AGAINST DEFENDANTS LEON
COUNTY SCHOOL BOARD FOR DENIAL OF CONSTITUTIONAL

RIGHT ARISING FROM A STANDARD OPERATING PRACTICE BY A

3.1.

3.2.

3.3

3.4

3.5

MUNICIPALITY ARISING IN VIOLATION OF TITLE 42 UNITED
STATES CODE §1983

Plaintiff realleges paragraphs 1-132 inclusive as if fully set forth herein
verbatim and further alleges
LCS as a municipality has maintained customs and practices to violate LR’s
constitutional and federal rights.
LCS has violated LR’s rights by engaging in a longstanding standard
operating practice of ignoring written Board policies and laws. This pattern or
practice served to eliminate protections and prevent the implementation of
internal procedures for aggrieved parties, including LR, to pursue when they
believe their rights have been violated.
LCS has violated LR’s rights by engaging in an unwritten standard operating
practice of denying certain disability categories for its students, namely those
related to dyslexia.
Access to internal grievance mechanisms as provided in written policies and
access to disability services for students with dyslexia are both matters of

public interest.

38
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 39 of 56

COUNT 4 :CAUSE OF ACTION AGAINST DEFENDANTS JAMES

ROCKY HANNA IL, T. ALAN COX and LEON COUNTY SCHOOL BOARD
FOR DENIAL OF CONSTITUTIONAL RIGHT THROUGH NEGLIGENT
HIRING ARISING UNDER COLOR OF STATE LAW IN VIOLATION OF

4.1.

4.2

4.3

4.4

4.5

4.6

4.7

TITLE 42 UNITED STATES CODE §1983

Plaintiff realleges paragraphs 1-132 inclusive as if fully set forth herein
verbatim and further alleges

This is an action for damages against Defendants HANNA, COX individually
and as Superintendent and Assistant Superintendent of Leon County, Florida
School Board and LCS for denial of Plaintiff's Constitutional Rights under
Color of State Law through negligent hiring in violation of Title 42 United
States Code §1983.

COX, HANNA and LCS promoted Shields continuously as she actively
denied LR’s rights and participated in falsifying K’s educational records.
HANNA, hired and supervises COX. HANNA is fully aware and supportive
of COX in his actions against LR.

HANNA through his budgetary authority has authorized an excessive use of
legal fees to support COX’s efforts against LR.

LR restates 1.6, 1.11 and 1.13 for purposes of this count

As a direct and proximate result of the denial of constitutional rights Plaintiff

LR has suffered emotional distress, physical injury, loss of reputation and

39
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 40 of 56

humiliation, embarrassment, mental distress and anguish, loss of self-esteem,
harm to personal and business reputation. These damages have occurred in

the past and can reasonably be expected to be incurred in the future.

COUNT 5: CAUSE OF ACTION AGAINST DEFENDANTS T. ALAN COX
and LEON COUNTY SCHOOL BOARD FOR DENIAL OF
CONSTITUTIONAL RIGHT TO PRIVACY ARISING UNDER COLOR OF
STATE LAW IN VIOLATION OF TITLE 42 UNITED STATES CODE

§1983

5.1. Plaintiff realleges paragraphs 1-132 inclusive as if fully set forth herein
verbatim and further alleges

5.2 This is an action for damages against Defendants COX individually and as
Assistant Superintendent of Leon County, Florida School Board and LCS for
denial of Plaintiff's Constitutional Rights under Color of State Law to privacy
in violation of Title 42 United States Code §1983.

5.3 COX and the LCS have violated LR’s right to privacy by not protecting the
integrity of K’s educational records.

5.4 LCS and COX have violated LR’s privacy by discussing this matter with
members of the community and the media.

5.5 LR restates 1.6 and 1.13 for purposes of this count.

5.6 Asa direct and proximate result of the denial of constitutional rights Plaintiff

LR has suffered emotional distress, physical injury, loss of reputation and

40
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 41 of 56

humiliation, embarrassment, mental distress and anguish, loss of self-esteem,
harm to personal and business reputation. These damages have occurred in

the past and can reasonably be expected to be incurred in the future.

WHEREFORE, Plaintiff prays that the court will for all Counts 1-5:

A. Take jurisdiction of the parties and subject matter of this action;

B. Deny Pre-answer Qualified Immunity to Defendants HANNA, COX and
RODGERS;

C. Conduct a Trial on all issues triable of right;

D. Following a favorable verdict for Plaintiff, enter Final Judgment for damages,
stigma, loss of income, loss of abode, loss of attorney’s fees and costs, loss of
reputation and career, physical injury, humiliation, embarrassment, mental
and emotional distress and anguish, loss of self-esteem, harm to personal and
business reputation in favor of the Plaintiff;

E. Enter such other and further relief as the court deems just in the premises.

PLAINTIFF DEMANDS TRIAL OF ALL ISSUES TRIABLE OF RIGHT.

41
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 42 of 56

STATEMENT OF CLAIMS - ADA
COUNT 6: LEON COUNTY SCHOOL BOARD DISCRIMINATED
AGAINST LR IN VIOLATION OF THE AMERICANS WITH
DISABILITIES ACT

6.1. Plaintiff realleges paragraphs 1-132 inclusive as if fully set forth herein
verbatim and further alleges

6.2. This is an action for damages against LCS for discrimination against LR in
violation of 42 U.S.C. § 12102 (3) and Sec. 12132.

6.3. LCS, COX violated LR’s rights under the ADA by discriminating against and
encouraging others to discriminate against LR for a disability she was
perceived to have.

6.4 COX violated LR’s rights under the ADA by creating and perpetrating the

perception of the disability in order to attack LR’s credibility.

COUNT 7: LEON COUNTY SCHOOL BOARD DISCRIMINATED
AGAINST LR IN VIOLATION OF THE AMERICANS WITH
DISABILITIES ACT THROUGH INTERFERENCE AND RETALIATION
FOR ADVOCATING FOR A PERSON WITH A DISABILITY

7.1. Plaintiff realleges paragraphs 1-132 inclusive as if fully set forth herein

verbatim and further alleges

42
7.2.

7.3

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 43 of 56

This is an action for damages against LCS for retaliation, interference and
intimidation directed at LR when she advocated for her son in violation of 42
U.S.C. § Sec. 12203 (a) and (b). LR is seeking remedies as provided under §
Sec. 12203 (c).

LCS, COX and HANNA violated LR’s rights by pattern and practice of
retaliation to interfere with and intimidate LR for her efforts to aid a person

with a disability.

WHEREFORE, Plaintiff prays that the court will for Counts 6-7:

Take jurisdiction of the parties and subject matter of this action;

Conduct a Trial on all issues triable of right;

Following a favorable jury verdict for Plaintiff, enter Final Judgment for
damages, stigma, loss of income, loss of abode, loss of attorney’s fees and
costs, loss of reputation and career, physical injury, humiliation,
embarrassment, mental and emotional distress and anguish, loss of self-
esteem, harm to personal and business reputation in favor of the Plaintiff;

Enter such other and further relief as the court deems just in the premises.

PLAINTIFF DEMANDS TRIAL OF ALL ISSUES TRIABLE OF RIGHT.

43
Case 4:19-cv-00349-WS-CAS Documenti Filed 07/30/19

Dated: July 30, 2019

 

Respectfully submitted,

 

LR
1552 Copperfield Circle
Tallahassee, FL 32312

Page 44 of 56

44
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 45 of 56

EXHIBIT A

 

 
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 46 of 56

James H. K. Bruner, Sr.
Attorney and Counselor at
Law 902 North Gadsden Street

Tallahassee, Florida 32303

(850) 228-4227

james@jamesbrunerlaw.com
www. jamesbruner.attorney Florida, New York, Massachusetts, and Maine

 

February 12, 2016

T. Alan Cox, Div. Director, Professional Standards

Leon County Schools
2757 W. Pensacola Street
Tallahassee, FL 32304 Re: Pattern of Retaliation against a Family

Dear Dr, Cox,

I have been asked to help a family in the district bring to your attention a
disturbing set of circumstances that has every appearance of being retaliation
by school administrators against the parents and the child for the family’s
exercising of rights to be involved in the establishment of the proper
educational services under federal and Florida law. This letter serves as notice
to the district regarding this family’s plight and is written at your suggestion to
one of the parents.

 

According to my clients, they do not feel the District is aware of the retaliation,
resistance, and hostility that occurs when a parent tries to exercise their right to
participate in the schools findings and recommendations pertaining to their
child. My clients are hopeful of working with the district to quell the hostility
and retribution being observed within the school.

I, The Law

e Title VI -- 34 CFR 100.7(e): “Intimidatory or retaliatory acts prohibited.
No recipient or other person shall intimidate, threaten, coerce, or
discriminate-against any-individual for the purpose of interfering with any
right or privilege secured by section 601 of the Act or this part, or
because he has made a complaint, testified, assisted, or participated in
any manner in an investigation, proceeding or hearing under this part.
The identity of complainants shall be kept confidential except to the extent
necessary to carry out the purposes of this part, including the conduct of
any investigation, hearing, or judicial proceeding arising thereunder.”

e Title IX -- 34 CFR 106.71 (uses retaliation language under Title VI)
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 47 of 56

e Section 504 of the Rehabilitation Act of 1973 -- 34 CFR
104.61 (incorporates the retaliation language of the regulations under
Title V1)

e Title I of the Americans with Disabilities Act -- 28 CFR 35.134: “(a) No
private or public entity shall discriminate against any individual because
that individual has opposed any act or practice made unlawful by this
part, or because that individual made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hearing
under the Act or this part. (b) No private or public entity shall coerce,
intimidate, threaten, or interfere with any individual in the exercise or
enjoyment of, or on account of his or her having exercised or enjoyed, or
on account of his or her having aided or encouraged any other individual
in the exercise or enjoyment of, any right granted or protected by the Act
or this part.”

Il. The Facts

As but one concrete example, I enclose a redacted copy of an email trail
between the parent and School Principal.

In the exchange, the parent advises of right to recess under 504 Plan and right to
have a Parent-Teacher Conference (PTC) which has been withheld by
Principal. See Exhibit A.

---Shun On---

Principal admits barring parent from campus for the PTC (and any other reason
a parent would want to experience of their child’s education) due to the parent
not returning a child’s record. Actually the parent was escorted off campus.
Principal admits having the knowledge that the PTC has been requested by the
teacher as well, i.e. it is critical to the child. See Exhibit B.

Parent explains that the record had long been returned. See Exhibit C.
---Shun Off---

The Principal apologizes for the delay and allows the parent to come on
campus again, See Exhibit D

It is worth noting here that while the Principal is lifting the ban, albeit delayed,

2
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 48 of 56

the Principal has denied a child and his parent access to one another at any
school function for months out of retaliation over a disputed copy of a record in
the possession of the parent. As odd as that seems, it gets worse.

The parent responds to the Principal’s email (Exhibit D) by explaining the
misunderstanding regarding the record. She actually explains how the record
should have never been in plain sight on a Parent’s Night and how she brought
it to administrators’ attentions without out any assistance. In short, she informs
the Principal how she secured the record and how the school may have been in
violation of FERPA. See Exhibit E.

---Shun On---

Because the parent merely explained the reason the record was handled in the
manner it was, the Principal unilaterally reinstates the shunning and restores the
ban of the parent of being able to be with her child for any school event. In
short, the principal indicates that because the parent is not going along with the
school’s version of events, ‘you lose and your child loses.’ He states, “A¢ this
time I revoke your ability to visit campus without my authorization.” See
Exhibit F.

I believe this conduct violates Florida and Federal law and there is more.

Retaliation against Child if Parent Doesn’t Attend an Eligibility Meeting

 

On September 11, 2015 the Principal informed the parent that if she did not
attend an IDEA eligibility meeting that the child “won’t be in class.” As
promised the suspensions and detentions began in earnest after that point.

Predetermining Placement

On September 11, 2015 the parent brought up recess and the 504 plan. The
principal told the parent if the student needed exercise he belonged in the
resource room, He also said if the child didn’t like being taken out of class to
the resource room (which the parent had stated) that “he needed to take his
medicine.” In October the child was notified by another classmate that he was
to be placed in the resource room even though an IEP meeting had yet to take
place. That child, an ESOL learner, did not like being placed in the resource
room with moderately to severely disabled children.
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 49 of 56

Excessive Punishment and Punishment of Manifestation of the Disability

While the parent is engaging school administrators regarding an accurate
assessment of the child’s needs, which, per above, is met with incredible
resistance (as if the parent does not know the child’s needs), the school starts
excessively punishing the child for behaviors that are frequently observed
throughout the school’s student community.

The child is not only held to a double standard as compared to other students in
the general education environment, but has been singled out due to a perceived

disability.

In addition, the behaviors could be deemed as manifestations of the identified
disability and/or they occur as a direct lack of adherence to the student’s 504
plan. The timing of these punishments is suspect as they occur directly after the
parent raises concerns under federal and state statutes.

Hostile Educational Environment

The guidance counselor for this family (who was not certified for the position)
was apparently upset over the parent’s objection to the evaluation’s
conclusions. The parent had suggested the evaluation was influenced by
inaccurate and misleading information in a previously discredited report. The
counselor’s anger leaked out when he aggressively made demeaning statements
about the student to the parent in the student’s presence. Watching his parent
being treated in this fashion combined with the severe attack to his character
has devastated the student and caused him to distrust school officials.

The speech therapist at the new school as part of “social skills training” told the
child in his first session that “he had problems.” When the child asked why the
speech therapist had been rude to the parent she stated “none of your business.”
The principal of the new school refused to hold a meeting with the parent and
the speech therapist to discuss the session and finally removed the speech
therapist after the parent sent a barrage of emails to her, the teachers and
District personnel.

The extent of this mistreatment combined with the suspensions or “all day
detentions” (whichever category is best for school reporting purposes) has
resulted in the child losing the opportunity to learn and participate meaningfully
at school.

 
 
  
  

B
&
/

“James H. K. Bruner, Esq.

Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 50 of 56

Maintaining Inaccurate Records

None of the detentions or suspensions were entered on the parent portal, yet
they were cited as a basis for subsequent school disciplinary action the second
week after the child transferred to a new school. It is unclear how and if they
were reported to monitoring agencies,

Continued Retaliation at the New School

The parent is concerned that records and conversations by school administrators
have “poisoned the well” and have made it impossible for the child to get an
appropriate education in this district that adheres to privacy safeguards, is free
of disparate treatment and allows parent participation. In addition to items cited
above, just yesterday the parent was called out of a meeting at work because the
child had said “the Hunchback of Notre Dammit” in class. This happened the
day after the parent requested records and a hearing to challenge three
disciplinary write ups in the educators’ handbook.

There have been cumulative incidences, usually happening in conjunction with
the parent asserting rights under IDEA or FERPA, where the child has been
given wrong grades, excluded from activities and been subject to demeaning,
unsolicited comments by adults at the school. The child continues to be a target
at the new school, the parent is frozen out and the family is not being afforded
rights under the IDEA.

It is sincerely hoped that by bringing these facts to your attention, the parents
can work with you and your designees to protect the child and parents from
further retaliation within the school. This letter simply serves to provide you
with notice of the conditions. All further communications are to be conducted
with the parents directly.

y truly yours.

   

 

7

c.c, Opal McKinney- Williams, Esq,

 
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 51 of 56

From:¢ _ Frrette _ nail.com]
Sent: Monday, October 26, 2015 8:52 AM
To: Bottini, Shannon

Ce: Solz, David

Subject: Re: Friday Folder-Note

Thanks mrs. Bottini. Just to be clear, his 504 plan, which is a federal law, states recess (preferred
activity) cannot be taken away no matter what the reason.

If one of the over six requests | made to have a meeting would have been granted, or if we would have
been permitted to have a parent teacher conference as required under Florida education regulations this
could have been handled more pleasantly with a simple conversation,

¢

7

| am sorry you are in the middle of this situation. | know it is very difficult for you, | assure you it has
been far more difficult for me and K

 

Hopefully a transfer will be granted soon.

 

  

CUO FO, TUES rvive
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 52 of 56

On Oct 26, 2015, at 11:10 AM, Solz, David <SOLZD@leonschools.net> wrote:

Good Morning Ms

| would be happy to permit your return to campus, however, | have not received the document that you
agreed to return from Ms. Bottini's files. You assured me during our meeting in September that you
would return the document by the end of the week. Have you returned the document that you removed
from Ms. Bottini’s files? Again, | will be happy to allow you back on campus as a visitor once this
document id returned. | know Ms. Bottini is anxious to meet with you for a conference. Of course a
phone conference is allowable or a face-to-face conference supervised by one of our administrative staff

can be arranged as well.

Thanks, =’ -

David Solz, Principal

Gilchrist Elementary School EXHIBIT

 

<image001 jpg>
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 53 of 56

From: & [mailto.._._ymail.com]
Sent: Monday, October 26, 2015 11:17 AM
To: Solz, David

Subject: Re: Friday Folder-Note

| returned the documents a long time ago. | placed them in an envelope, taped it up and wrote records - confidential
on the envelope. | left them at the front desk - this was over a month ago.

Also, none of the documents were original records, only copies.

Regards,

Sent from my iPhone io

EXHIBIT

C

 
Case 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 54 of 56

Gmail - Friday Folder-Note 11/3/16, 10:12 AM

 

 

Friday Folder-Note

Solz, David <SOLZD@leonschools.net> Mon, Oct 26, 2015 at 11:20 AM

To:t” _e - tom>
Ce: "Bottini, Shannon" <bottinis@leonschools.net>

Thank you for letting me know. | apologize for the delay. | will let Ms. Bottini know she can set up the conference as
soon as possible.

David Solz, Principal -_ 7

Gilchrist Elementary School

 

David Solz

0381
73001-Principal General - Elem.

487-4310 Work
(850) 487-0959 Fax
solzd@leonschools.net

1301 Timberlane Road
Tallahassee, FL 32312

 

 

 

 

 
11/3/16, 10:13 AM

Gmall - Fiday Folder Ralse 4:19-cv-00349-WS-CAS Document1 Filed 07/30/19 Page 55 of 56

From: _ _. keom]
Sent: Monday, October 26, 2015 11:29 AM
To: Solz, David

Subject: Re: Friday Folder-Note

’

Also, just to clarify, | did not "remove documents from mrs. Bottini files” - they were in an open folder on a table that
she had directed us to look at to see our children's work. A psychological evaluation was in there with a binder clip and
no envelope. Because any parent or child could easily access these very confidential documents that should be kept
under lock and key by your guidance office, | immediately removed them in an attempt to secure them so that the
school would not be liable should someone inadvertently access them and violate Bprivacy. | approached mrs.
George and she said she did not know anything about them and did not offer to take them. Mrs bottini was
surrounded by parents and not accessible. | walked out into the hall and approached mrs. Sumner and told her of the
situation. She did not offer or make any effort to secure the files and stated "mr. Solz is handling that." Had she offered
to take them and place them in a secure place, as she should have done when | approached her and asked her about

it, none of this would have happened.

! assisted you and your administrative staff by securing those records and making sure you were in compliance with
privacy laws. It should have been handled by your administrative staff but they refused.

In the future, rather than punishing me and my son by removing my opportunity to participate in his education, | would
hope that you would train your staff on how to maintain privacy law compliance.

Thank you.
ee > t

Sent from my iPhone

 
Gmall - Friday Folder-Na

se 4:19-cv-00349-WS-CAS Document 1

 

Friday Folder-Note

Solz, David <SOLZD@leonschools.net>

To

ae

com>

Filed 07/30/19 Page 56 0f56 = '*/8/18 10:13. AM

 

Mon, Oct 26, 2015 at 11:49 AM

| see from your e-mail we are not on the same page. We discussed this issue together so that | could convey to you
the schools concerns and we would be clear about our expectations while on visitors are on campus. | apologize that
our perspective was not made clear to you. | see great variance in your perspective and that of our staff that causes
me concern about moving forward. | believe we need to discuss the matter again prior to you visiting our campus
unsupervised. At this time, | must revoke your ability to visit campus unsupervised by an administrator until we are on
the same page about removing teacher/student files without permission. | listened to your perspective of the events
during our last conference. | shared with you the perspective of the school and the staff members involved. You
shared with me you were clear about the expectations for future visits and teacher/student files. | noticed in your e-
mail that our expectation and perspective were not clear enough. Please, schedule a time to meet with me so we can
discuss this matter again. At this time | have to revoke your ability to visit campus without my authorization.

| will inform Ms. Bottini that | have had to change your visitation status since our previous e-mail. You are always
welcome to participate in your child’s educational process. Please, make use of a phone conference at any time or
you may request a face-to-face conference with one our administrative staff and your child's teacher.

| apologize that | was not clear enough during our previous conference, and | am happy to make our expectations
clear,

     

EXHIBIT

F_

David Solz, Principal

   

Gilchrist Elementary School
